  Case 20-03339       Doc 29    Filed 08/07/20 Entered 08/07/20 09:59:38            Desc Main
                                  Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )       CHAPTER 7 PROCEEDING
                                             )
RENEE BUCHBINDER,                            )       CASE NO. 20-3339
                                             )
                                             )
                      DEBTOR.                )       HON. A. BENJAMIN GOLDGAR

                                    NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Friday, August 28, 2020, at 11:00 a.m., I shall appear
before the Honorable A. Benjamin Goldgar, Bankruptcy Judge or before any other Bankruptcy Judge
who may be sitting in his place and shall present the Motion of the United States Trustee for an
Extension of Time to Object to Discharge and to File Motion to Dismiss, a copy of which is
attached and served on you.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                                     /s/ Ha M. Nguyen
                                                     Ha M. Nguyen
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Office of the United States Trustee
                                                     219 S. Dearborn Street, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 886-3320

                                CERTIFICATE OF SERVICE

        I, Ha M. Nguyen, an attorney, certify under penalty of perjury under that I caused a copy
of this notice, attached motion and proposed order to be serviced on each entity shown on the
attached service list at the address shown and by the method indicated on August 7, 2020, before
5:00 p.m.

                                                     /s/ Ha M. Nguyen
                                                 1
 Case 20-03339      Doc 29     Filed 08/07/20 Entered 08/07/20 09:59:38     Desc Main
                                 Document     Page 2 of 5



                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants:

   •   Fernando R. Carranza        fcarranza@frclaw.us
   •   Joseph E. Cohen             jcohen@cohenandkrol.com


Parties Served via First Class Mail:

Renee Buchbinder
1737 Sunnyside
Highland Park, IL 60035

Joel P. Fonferko
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527




                                            2
  Case 20-03339       Doc 29     Filed 08/07/20 Entered 08/07/20 09:59:38            Desc Main
                                   Document     Page 3 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )       CHAPTER 7 PROCEEDING
                                             )
RENEE BUCHBINDER,                            )       CASE NO. 20-3339
                                             )
                                             )
                       DEBTOR.               )       HON. A. BENJAMIN GOLDGAR

      MOTION OF THE UNITED STATES TRUSTEE FOR AN EXTENSION OF
      TIME TO OBJECT TO DISCHARGE AND TO FILE MOTION TO DISMISS

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois, by his attorney, Ha M. Nguyen, and pursuant to 11 U.S.C. § 727(c)(1) and Fed. R.

Bankr. P. 4004(b), hereby requests this Court to grant an extension of time to object to the

discharge of Renee Buchbinder (the “Debtor”) and to file a motion dismiss the Debtor’s case for

abuse pursuant to 11 U.S.C. § 707(b) and Fed. R. Bankr. P. 1017(e)(1). In support of this request,

the U.S. Trustee states as follows:

         1.    This is a core proceeding concerning the administration of this estate pursuant to

28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine pursuant to IOP 15(a) and

Local Rule 40.3.1 of the United States District Court for the Northern District of Illinois.

         2.    On February 5, 2020, the Debtor, represented by Fernando R. Carranza, filed her

voluntary petition for relief under Chapter 7 of the Bankruptcy Code. The Debtor has primarily

consumer debt.

         3.    Joseph E. Cohen was appointed the Chapter 7 Trustee in the Debtor’s case.




                                                 3
 Case 20-03339        Doc 29    Filed 08/07/20 Entered 08/07/20 09:59:38            Desc Main
                                  Document     Page 4 of 5



      4.       The last date to object to the Debtor’s discharge or to file a motion to dismiss her

case under § 707 is currently set for August 11, 2020.

      5.       Schedule E/F reflects $536,307 in unsecured claims.

      6.       Schedules I and J indicate that the Debtor is married with no dependents. Debtor

is unemployed and shows $1,164 in Social Security income. Her non-filing spouse is listed as

employed in part time sales for Continental Credit with $1,500 in earned income and $1,500 in

Social Security income. Schedule J shows $20,180 in monthly expenses including $15,600 in

real estate taxes. Schedule A/B shows three properties in Highland Park, Illinois ($1.3 million)

and two condominiums in Florida ($1,070,000).

      7.       Due to the Debtor’s high expenses and substantial unsecured debt, the U.S. Trustee

is requesting additional time to examine the Debtor’s financial circumstances. The U.S. Trustee

requested documents from the Debtor’s since February 2020 and did not receive a response until

May 4, 2020.

      8.       On May 22, 2020, the Court granted the U.S. Trustee’s Motion for 2004 Authority

to Examine the Debtor.

      9.       On May 26, 2020, the U.S. Trustee issued a subpoena for documents to the Debtor

with a response date of June 26, 2020.

      10.      As of the June 26, 2020, response date, the Debtor failed to provide documents or

otherwise respond to the U.S. Trustee subpoena.

      11.      On July 10, 2020, the U.S. Trustee sent a follow-up note to the Debtor’s attorney

seeking information regarding the subpoena document response. As of the date of this motion,

the Debtor has not responded to the U.S. Trustee’s requests.

      12.      The U.S. Trustee intends to file a motion to compel compliance with the Rule 2004

                                                4
  Case 20-03339       Doc 29      Filed 08/07/20 Entered 08/07/20 09:59:38           Desc Main
                                    Document     Page 5 of 5



Subpoena if the Debtor continues to fail to voluntarily produce documents or otherwise respond

to the Subpoena.

       13.     The U.S. Trustee anticipates, depending on this production of documents, that he

may need to conduct an oral examination of the Debtor.

       14.     The U.S. Trustee requests additional time to investigate the veracity and

completeness of the Debtor’s Petition, Schedules, Statement of Financial Affairs, testimony given

at the 341 Meeting and other documents in order to determine whether cause exists to file an

objection to the Debtor’s discharge pursuant to § 727 or a motion to dismiss the Debtor’s case

pursuant to § 707.

       WHEREFORE, the U.S. Trustee requests this Court to extend the date to object to the

Debtor’s discharge pursuant to 11 U.S.C. § 727(a) and for filing a motion to dismiss the Debtor’s

case pursuant to 11 U.S.C. § 707(b) for sixty (90) days, to and including November 9, 2020 and

for such other relief as this Court deems just.



                                                      RESPECTFULLY SUBMITTED:
                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


DATED: August 7, 2020                                 By: /s/ Ha M. Nguyen
                                                      Ha M. Nguyen, Trial Attorney
                                                      U.S. Department of Justice
                                                      Office of the United States Trustee
                                                      219 S. Dearborn Street, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-3320




                                                  5
